Title: To James Madison from William Jones, 12 May 1813
From: Jones, William
To: Madison, James


Sir
May 12. 1813
It is probable you may have seen the attack upon Commodore Murray in the Democratic Press and as he is the senior officer in the Navy of the U. States I deem it but just that he also should be heard and therefore enclose his letters and its enclosures for your perusal.
The gentlemen to whom he alludes as being present I know very well they are worthy men and our political friends. Murrays party prejudices may be warm but I do not think he would commit a dishonorable act. I am very respectfully your Obdt Servt
W Jones
